          Case 1:18-cv-01148-TSC Document 56 Filed 09/03/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
NOVENERGIA II – ENERGY &                              )
ENVIRONMENT (SCA),                                    )
                                                      )
                                                      )
                       Petitioner,                    )
                                                      )    Civil Action No. 1:18-cv-1148 (TSC)
               v.                                     )
                                                      )
THE KINGDOM OF SPAIN,                                 )
                                                      )
                                                      )
                       Respondent.                    )
                                                      )


          JOINT STATUS REPORT REGARDING SET-ASIDE PROCEEDINGS
                   PENDING IN THE SVEA COURT OF APPEAL

       Pursuant to the Court’s Order dated January 27, 2020, Petitioner Novenergia II – Energy

& Environment (SCA) (“Novenergia”) and Respondent the Kingdom of Spain (“Spain”) submit

this joint status report regarding the proceedings pending before the Svea Court of Appeal (“Svea

Court”) to set aside the arbitral award (the “Award”) at issue in this case.

       1. On July 30, 2020, the European Commission filed an amicus curiae brief, a courtesy

copy was sent to the parties on August 13, 2020.

       2. The Svea Court has scheduled a procedural hearing for September 11, 2020.




                                                  1
        Case 1:18-cv-01148-TSC Document 56 Filed 09/03/20 Page 2 of 3




Dated: September 3, 2020                       Respectfully submitted,

NOVENERGIA II – ENERGY &                       KINGDOM OF SPAIN
ENVIRONMENT (SCA)

By its attorneys,                              By its attorneys,

LATHAM & WATKINS LLP                           FOLEY HOAG LLP


/s/ Claudia T. Salomon                         /s/ Derek C. Smith
Allen M. Gardner (DC Bar No. 456723)           Derek C. Smith (D.C. Bar No. 468674)
Rebekah Soule (DC Bar No. 1033203)             Lawrence H. Martin (D.C. Bar No. 476639)
555 11th St. NW                                Nicholas M. Renzler (D.C. Bar No. 983359)
Washington, D.C. 20004                         Diana Tsutieva (D.C. Bar No. 1007818)
(202) 637-2200                                 1717 K Street, NW
allen.gardner@lw.com                           Washington, DC 20006-5350
rebekah.soule@lw.com                           202-223-1200
                                               dcsmith@foleyhoag.com
                                               lmartin@foleyhoag.com
Claudia Salomon (pro hac vice)
                                               nrenzler@foleyhoag.com
Lilia Vazova (pro hac vice)
                                               dtsutieva@foleyhoag.com
885 Third Avenue
New York, NY 10022                             Andrew Z. Schwartz
(212) 906-1200                                    (D.D.C. Bar No. MA0017)
claudia.salomon@lw.com                         Andrew B. Loewenstein
lilia.vazova@lw.com                               (D.D.C. Bar No. MA0018)
                                               Seaport West
Fernando Mantilla-Serrano (pro hac vice)       155 Seaport Boulevard
45, rue Saint-Dominique                        Boston, MA 02210-2600
Paris 75007                                    617-832-1000
France                                         aschwartz@foleyhoag.com
+33 1 40 62 20 00                              aloewenstein@foleyhoag.com
fernando.mantilla@lw.com

Attorneys for Petitioner                       Attorneys for Respondent




                                           2
          Case 1:18-cv-01148-TSC Document 56 Filed 09/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2020, I caused a true and correct copy of the

foregoing to be filed with the Clerk of the Court using the ECF system and thereby served upon

all counsel of record.


                                             /s/ Claudia T. Salomon
                                             Claudia T. Salomon




                                                3
